DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
 
Response to Arguments
2.	Applicant’s arguments filed 07/11/2022 with respect to the U.S.C. 112(f) interpretation and the U.S.C. 112(b) rejection have been fully considered however they are not persuasive. 
Regarding the 112(f) interpretation, the Examiner agrees that sufficient structure and description for the “scatting element” is given in the specification, dependent claims, and drawings; however, there is not structure given in claim 1 where the scattering element is first disclosed. The Examiner has interpreted the “scatting element” as what the Applicant discloses in Claim 21 and in the specification. The 112(f) interpretation still stands and there is not a corresponding U.S.C. 112(b) rejection for lack of structure/description provided. 
	Regarding the 112(b) rejection of the phrase “substantially parallel”, the Applicant argues that this is not a relative term since “substantially” is the same as “precisely” but with variation. The Examiner respectfully disagrees. The phrase “substantially parallel” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
3.	Applicant’s arguments with respect to the U.S.C. 102(a)(1) rejection about Nadine not disclosing the emission intensity homogenizer have been fully considered and they are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Neuberger (WO 2008024397 A2).
	The examiner does note that Nadine is still being relied on to disclose the diffuser element having the combination of (i) an active length along a longitudinal axis that is perpendicular to a coupling surface of the optical waveguide into or in the diffuser element, wherein the diffuser element, in an operating state, emits light laterally over the active length, (ii) a diffuser base body that includes a scattering element that is substantially parallel along the longitudinal axis or angled to the longitudinal axis. Nadine discloses in Par. 0006 that there is a diffuser element, reference character 6 in Fig. 1. Fig 1 also shows the diffuser element, 6, extending an active length along the longitudinal axis and being perpendicular to the coupling surface of the optical waveguide, 2, (the coupling surface is being interpreted as the section where the optical waveguide, 2, meets the diffuser element, 6, and this section would be perpendicular to the diffuser element, 6; see below wherein the vertical arrow shows the coupling surface and the horizontal arrow shows the diffuser being perpendicular to the coupling surface).

    PNG
    media_image1.png
    357
    622
    media_image1.png
    Greyscale

Next, Nadine discloses in Par. 0015 a diffuser base body that includes a scattering element, reference character 6. In Par. 0064 and 0002 it is disclosed that the diffuser element also acts as the scattering mass, thus the diffuser element comprises a scattering mass. 
	After reading the arguments, the Examiner agrees that the art of Nadine does not disclose the device comprising an emission intensity homogenizer.

Drawings
4. 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “emission intensity homogenizer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
5.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Neither the Applicant’s specification nor drawings show the feature “emission intensity homogenizer” and the specification fails to provide proper antecedent basis for this terminology. Ultimately, it is unclear what element in the specification is the “emission intensity homogenizer”


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “scattering element” of claim 1 is being interpreted as comprising a material selected from a group consisting of a porous plastic, a pigmented plastic, a dyed plastic and any combinations thereof (see claim 21).
The “emission intensity homogenizer” of claim 1 is being interpreted as a means for and/or measures for homogenizing the lateral emission (see Applicant’s specification), however it’s not clear what structural element provides this function. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-22 and 24-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Based on the Applicant’s specification, specifically Par. 0027-0028, the Applicant refers to the emission intensity homogenizer as a “Means and/or measures for homogenizing the lateral emission”, however, the “lateral emission” element is left out of the claims. Ultimately, it appears the Applicant’s claim language is much broader than what the specification has support for. For example, the Applicant is claiming any beam homogenizer, while the specification only supports a lateral homogenizer. Further, based on the specification, it is not clear what structural element provides this function, as is required under U.S.C. 112,6th.  Further description and clarification is needed. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-22 and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the claim limitation “emission intensity homogenizer” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Based on the Applicant’s specification and claims, it is not clear what structural element provides this function. It appears that the Applicant is trying to say this feature is the reflector surface, element 47 in Fig. 5a-5c, but that connection is clearly established in the specification. For examination purposes, it is being interpreted as a reflector surface. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In further regards to claim 1, the term “substantially parallel” in claim is a relative term which renders the claim indefinite. The term “substantially parallel” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In further regards to claim 1, the Applicant claims “an intensity distribution, in the operating state, of lateral emission…”, however, it is unclear what (if anything) is structurally required to meet this limitation, as it has not been tied to any particular structural element.  See MPEP 2173.05(g)
Claims 2-22 and 24-27 are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claim(s) 1-4, 7-10, 17-19, 21-22, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadine (EP 3184885 A1) in view of Neuberger (WO 2008024397 A2).
	In regards to claim 1, Nadine discloses an illumination system (Par. 0001-0003 describes an illumination system), comprising: 
a laser light source (Par. 0064 and 0078);
an optical waveguide having a proximal end and a distal end, the optical waveguide being in communication with the laser light source at the proximal end thereof (Fig 1, element 2 shows the optical waveguide (see also Par. 0062) having a proximal and distal end and in communication with the laser light source (see Par 0064)); 
a diffuser element at the distal end, the diffuser element having
(i) an active length along a longitudinal axis that is perpendicular to a coupling surface of the optical waveguide into or in the diffuser element (Par. 0064 describes a diffuser element (see element 6 in Fig 1 which shows this connected to the optical waveguide, element 2)), wherein the diffuser element, in an operating state, emits light laterally over the active length (Par. 0002 discloses the diffuser emits the light),
(ii) a diffuser base body (Par. 0015) that includes a scattering element that is substantially parallel along the longitudinal axis or angled to the longitudinal axis (Par. 0064 and 0002 disclose a scattering element which is element 6 in Figure 1); and 
and an intensity distribution, in the operating state, of lateral emission that deviates by at most + 50 % from average lateral emission intensity (This aspect of the claim is viewed as intended use since the Applicant does not claim any other structure for performing this function. Therefore, since Nadine discloses the same structure as claimed, it would be capable of this claimed function). 
Nadine does not disclose wherein the device comprises an emission intensity homogenizer, wherein the intensity emission homogenizer is disposed at a location selected from a group consisting of at a distal end of the diffuser base body surrounding a transition area between the optical waveguide and the diffuser base body, regions of the diffuser base body, and combinations thereof.
However, in the same field of endeavor, Neuberger disclose an illumination system for photodynamic therapy (Abstract) wherein the system comprises an emission intensity homogenizer provided at a distal end of the diffuser base body (Neuberger discloses a mirror disposed in a protective cap at the distal end of the diffuser base body [page 10, lies 22-25 – page 11, lines 1-7]. See above 112f and 112b interpretation/rejection where the Examiner is interpreting the emission intensity homogenizer to be the reflector surface, element 47 in Fig. 5a-5c) for the purpose of reflecting back any ray which reaches distal end so that uniform diffusion of light is made possible. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Nadine and modified them by having the device comprise an emission intensity homogenizer, as taught and suggested by Neuberger, for the purpose of reflecting back any ray which reaches distal end so that uniform diffusion of light is made possible.
In regards to claim 2, the combined teachings of Nadine and Neuberger as applied to claim 1 discloses the illumination system of claim 1, wherein the intensity distribution deviates by not more than ± 5 % from the average lateral emission intensity (This aspect of the claim is viewed as intended use since the Applicant does not claim any other structure for performing this function. Therefore, since Nadine and Neuberger disclose the same structure as claimed, it would be capable of this claimed function). 
In regards to claim 3, the combined teachings of Nadine and Neuberger as applied to claim 1 discloses the illumination system of claim 1, wherein the scattering element comprises a plurality of scattering elements around the longitudinal axis (Par. 0015 of Nadine discloses the device having scattering centers thus implying there are a plurality of scattering elements).
In regards to claim 4, the combined teachings of Nadine and Neuberger as applied to claim 1 discloses the illumination system of claim 3, wherein the plurality of scattering elements arranged in a regular pattern around the longitudinal axis (Figure 1 of Nadine shows the scattering mass [6] arranged in a pattern).
In regards to claim 5, the combined teachings of Nadine and Neuberger as applied to claim 3 discloses the illumination system of claim 3, wherein the plurality of scattering elements arranged in a circular pattern around the longitudinal axis (Fig 1 of Nadine appears to show the scattering mass in a circular pattern in the sense that it circles around the longitudinal axis). 
	The combination of Nadine and Neuberger does not explicitly disclose the scattering elements being circular. However, the examiner notes applicant is claiming a shape being circular that would not appear to affect the operation of the scattering elements and instead would provide only aesthetic changes to the scattering elements themselves. The scattering elements would appear to operate the same regardless of the particular shape. Lastly, the examiner notes it would have been an obvious matter of design choice to make the scattering elements of whatever form or shape was desired to expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
	In regards to claim 6, the combined teachings of Nadine and Neuberger as applied to claim 3 discloses the illumination system of claim 3, wherein the plurality of scattering elements per unit area, based on a cross-sectional area of the diffuser base body, is greater outside a core zone along the longitudinal axis than within the core zone (Figure 1 of Nadine shows the scattering elements being outside of the core zone). 
	The combination of Nadine and Neuberger discloses the claimed invention except for the scattering elements being smaller per unit area within the core zone. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the scattering elements within the core zone since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
In regards to claim 7, the combined teachings of Nadine and Neuberger as applied to claim 1 discloses the illumination system of claim 1, wherein the scattering element has a cross section along the longitudinal axis selected from a group consisting of tubular, triangular, hyperbolic triangular, hexagonal, and hyperbolic hexagonal (Figure 1 of Nadine shows the scattering element [6] would have a tubular cross section).
	In regards to claim 8, the combined teachings of Nadine and Neuberger as applied to claim 1 discloses the illumination system of claim 7, wherein the scattering element is arranged coaxially to the longitudinal axis (Fig 1 of Nadine shows the scattering element [6] having a common axis as the longitudinal axis). 
	In regards to claim 9, the combined teachings of Nadine and Neuberger as applied to claim 1 discloses the illumination system of claim 1, wherein the diffuser base body comprises a matrix having different refractive indices n1 and n1' along a cross-sectional area (Par. 0046 of Nadine discloses the silica (which is what the diffuser is made of) has a first and second refractive index). 
	In regards to claim 10, the combined teachings of Nadine and Neuberger as applied to claim 1 discloses the illumination system of claim 1, wherein the optical waveguide is a single fiber having a core with a core diameter and a cladding (Par. 0015 of Nadine discloses the optical waveguide having a core and a cladding), 
wherein the diffuser base body has a diameter at the coupling surface that is greater than or equal to the core diameter at the coupling surface (Fig 1 of Nadine shows the diffuser (which is described as the scattering element, 6) having a larger diameter than the core diameter).
	In regards to claim 11, the combined teachings of Nadine and Neuberger as applied to claim 10 discloses the illumination system of claim 10, comprising a ratio of the core diameter to the diameter of the diffuser base body between 1.0 and 0.7. (Figure 1 of Nadine shows the differing diameters). 
	The combination of Nadine and Neuberger discloses the claimed invention except for the ratios of the diameters being between 1.0 and 0.7. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the ratio be between 1.0 and 0.7, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In regards to claim 17, the combined teachings of Nadine and Neuberger as applied to claim 1 discloses the illumination system of claim 1, further comprising a conjunction zone between the proximal end of the diffuser base body and the distal end of the optical waveguide with an optical element and/or an intermediate medium disposed therein (Par. 0018-0022 of Nadine disclose a sintered mass at the distal end of the optical fiber, thus being placed at the proximal end of the diffuser base [element 6, Figure 1]). 
In regards to claim 18, the combined teachings of Nadine and Neuberger as applied to claim 1 discloses the illumination system of claim 17, wherein the conjunction zone is covered by a covering material at least partially or in sections thereof (Par. 0021 of Nadine discloses this sintered mass is covered by a glass envelope). 
In regards to claim 19, the combined teachings of Nadine and Neuberger as applied to claim 1 discloses the illumination system of claim 17, wherein the diffuser base body and the conjunction zone are enclosed at least partially or in sections thereof by a jacket, the jacket being selected from a group consisting of a transparent jacket, a translucent jacket, a colorless jacket, and a dyed jacket (Figure 1, element 9 of Nadine shows a jacket element which is described as being made of quartz glass (Par. 0063) which is transparent). 
In regards to claim 21, the combined teachings of Nadine and Neuberger as applied to claim 1 discloses the illumination system of claim 1, wherein the diffuser base body comprises a matrix selected from a group consisting of transparent plastic, glass, fused silica, transparent glass ceramics, and any combination thereof (Par. 0024 of Nadine discloses the method of making the diffuser and it is described as being silica), 
wherein, when the matrix is the fused silica, the scattering element comprises a material selected from a group consisting of porous fused silica, ceramic particles, polycrystalline particles, and any combinations thereof (Since this art of Nadine describes the scattering element to be the same as the diffuser, it is also made of silica). 
In regards to claim 22, the combined teachings of Nadine and Neuberger as applied to claim 1 discloses the illumination system of claim 21, wherein the diffuser base body is made of a material selected from a group consisting of borosilicate glass, phosphate crown glass, lead silicate glass, tin silicate glass, and alkali zinc glass (Par. 0024 of Nadine describes the diffuser as being made of silica). 
In regards to claim 24, the combined teachings of Nadine and Neuberger as applied to claim 1 discloses the illumination system of claim 1 wherein the emission intensity homogenizer consists of one of a cap, sleeve, layer, or cover placed at the distal end of the diffuser base body (Page 10 of Neuberger).
In regards to claim 25, the combined teachings of Nadine and Neuberger as applied to claim 1 discloses the illumination system of claim 1, wherein the emission intensity homogenizer surrounds the transition area between the optical waveguide and the diffuser base body (Page 10-11 and Fig 4 of Neuberger)
In regards to claim 26, the combined teachings of Nadine and Neuberger as applied to claim 1 discloses illumination system of claim 1, wherein the emission intensity homogenizer is disposed at regions of the diffuser base body (Page 10-11 and Fig 4 of Neuberger). 
In regards to claim 27, the combined teachings of Nadine and Neuberger as applied to claim 1 discloses the illumination system of claim 1, except for wherein the emission intensity homogenizer prevents forward emission from the distal end (Page 10-11 of Neuberger disclose the emission intensity homogenizer being a mirror and thus preventing forward emission of the light).


10.	Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadine and Neuberger and in further view of Sinofsky (US 6270492 B1). 
	In regards to claim 12, the combined teachings of Nadine and Neuberger as applied to claim 1 discloses the illumination system of claim 1, except for wherein the optical waveguide comprises a fiber bundle having a fiber bundle diameter, wherein the diffuser base body has a diameter at the coupling surface that is greater than or equal to the fiber bundle diameter at the coupling surface.
	However, in the same field of endeavor, Sinofsky discloses an illumination system with the optical waveguide having a fiber bundle (Col 3, lines 43-53) for the purpose of extending the axial extent of diffusive irradiation and/or for permitting selective activation of fibers or fiber subsets to effect site-specific phototherapy of regions or sectors of a patient's tissue in the vicinity of the optical fiber tip.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Nadine and Neuberger and modified them by having the optical waveguide comprise fiber bundles, as taught and suggested by Sinofsky, for the purpose of extending the axial extent of diffusive irradiation and/or for permitting selective activation of fibers or fiber subsets to effect site-specific phototherapy of regions or sectors of a patient's tissue in the vicinity of the optical fiber tip.
	In regards to claim 13, the combined teachings of Nadine, Neuberger, and Sinofsky as applied to claim 12 discloses the illumination system of claim 12, comprising a ratio of the fiber bundle diameter to the diameter of the diffuser base body between 1.0 and 0.7 (Figure 1 of Nadine shows the differing diameters of the core and the diffuser). 
	Nadine, Neuberger, and Sinofsky disclose the claimed invention except for the ratios of the diameters being between 1.0 and 0.7. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the ratio be between 1.0 and 0.7, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
11.	Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadine and Neuberger and in further view of Arai (US 20110040357 A1). 
	In regards to claim 14, the combined teachings of Nadine and Neuberger as applied to claim 1 discloses the illumination system of claim 1, except for wherein the diffuser element has a directionally or diffusely reflecting reflector surface terminating the diffuser base body and/or surrounding a lateral surface thereof at least partially or in sections thereof.
	However, in the same field of endeavor, Arai discloses an optical fiber illumination system with a reflecting surface (Par. 0013), wherein the diffuser at a tip is the termination of the base body, for the purpose of diffusing light. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Nadine and Neuberger and modified them by having the device comprise a reflecting reflector, as taught and suggested by Arai, for the purpose of diffusing light. 
	In regards to claim 15, the combined teachings of Nadine, Neuberger, and Arai as applied to claim 14 disclose the illumination system of claim 14, wherein the reflector surface comprises a surface selected from a group consisting of: polished metallic wire sections disposed in direct contact with the diffuser base body, sputter-deposited dielectric reflective layers on the distal end of the diffuser base body, vapor-deposited dielectric reflective layers on the distal end of the diffuser base body, and a silver layer with rear passivation (Par. 0013 of Arai discloses the reflector surface is a wire and the Abstract discloses this wire is metallic).
	In regards to claim 16, the combined teachings of Nadine, Neuberger, and Arai as applied to claim 15 disclose the illumination system of claim 15, wherein the reflector surface has a feature selected from a group consisting of a concave shape, a convex shape, directly adjoining the diffuser base body, and spaced apart from the diffuser base body (Par. 0013 of Arai discloses the wire directly joining the diffuser). 
9.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadine and Neuberger and in further view of Melsheimer (US 20180092513 A1). 
	The combined teachings of Nadine and Neuberger as applied to claim 19 discloses the illumination system of claim 19, except for wherein the jacket is at least partially made of one or more thin-walled heat-shrink tubes. However, in the same field of endeavor, Melsheimer discloses an illumination device comprising a jacket that is made of heat shrink tube (Par. 0070) stating that this is done since using heat shrink jackets for use in forming medical devices are well known in the art.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Nadine and Neuberger and modified them by having the jacket be made of a heat shrink tube, as taught and suggested by Melsheimer, since using heat shrink jackets for use in forming medical devices are well known in the art (Par. 0070 of Melsheimer).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792             

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792